PER CURIAM:
Kevin Rashaan Horsey, Sr., appeals the district court’s order dismissing his civil action without prejudice after concluding that his claims for damages were barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and that his claims for injunctive relief were not otherwise cognizable. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Horsey’s informal brief does not challenge the basis for the district court’s disposition, Horsey has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.